Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 5, 8, and 10-18 have been cancelled; Claims 1-4, 6-7, and 9 are amended; Claims 1-4, 6-7, and 9 remain for examination, wherein claim 1 is an independent claim.
 
Allowance Subject matter
Claim 6 includes allowable subject matter.  
Claim 6 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed hot-rolled steel sheet not only with the claimed composition, microstructure, and properties (cl.1), but also with the claimed dimension and distribution of (Ti, Nb)(C,N) precipitates.

Status of Previous Rejections
Previous objection of claims 2 and 6 because of the informalities is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 1/19/2022.
Previous rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a 
Previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 1/19/2022.
Previous rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 1/19/2022.
Previous rejection of claims 1, 3-4, and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al (JP 2010248601 A, listed in IDS filed on 3/16/2021, with on-line translation, thereafter JP’601) is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 1/19/2022.
Previous rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over JP’601 is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 1/19/2022.
Previous rejection of claims 2, 5, and 9 under 35 U.S.C. 103 as being unpatentable over JP’601 in view of Hara et al (US-PG-pub 2004/0031544 A, thereafter 
Previous rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over JP’601 in view of Matsuda et al (JP 2011241456 A, listed in IDS filed on 1/3/2020, with on-line translation, thereafter JP’456) is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 1/19/2022.
Previous rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over JP’601 in view of Yasuhara et al (US 6,364,968 B2, thereafter US’968) is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 1/19/2022.
However, in view of the Applicant’s amendment and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 contains the trademark/trade name “measured by Rhopoint IQTM”. Where a trademark or trade name Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “Rhopoint IQTM” and, accordingly, the identification/description is indefinite. This limitation is suggested to be amended as: “measured by a surface gloss measurement with a numerical indication of the glassiness” (supported by par.[0129 of the PG-pub of the instant specification. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 3-4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al (JP 2010248601 A, listed in IDS filed on 3/16/2021, with on-line translation, thereafter JP’601) in view of Yasuhara et al (US 6,364,968 B2, thereafter US’968).
Regarding claims 1 and 3-4, JP’601 teaches a hot-rolled steel sheet (abstract, par.[0040] of JP’601). The comparison between the alloy composition of #5 in table 1 of JP’601 and those disclosed in the instant claim are listed in the following table A. All of the alloy composition disclosed by #5 in table 1 of JP’601 and microstructure (table 3 of JP’601) are within the claimed ranges as recited in the instant claims. JP’601 teaches the same alloy as claimed in the instant claims 1 and 3-4. Although JP’601 teaches greater than 590 MPa TS (par.[0057] of JP’601), JP’601 does not provides example having claimed TS range of over 800 MPa, and JP’601 does not specify the claimed short-axis length of grain, properties deviation as recited in the instant claim. US’968 teaches a high-strength hot-rolled steel sheet with a thickness of not more than 3.5 mm which has excellent stretch flange-ability and high uniformity in both shape and mechanical properties of the steel sheet (Abstract of US’968) with less than 3.0 m grain size (abstract and table 3 of US’968), TS over 800 MPa (table 5 of US’968). All of the alloy 
Table A
Element
From instant Claim 1 (wt%) 
From #5 in table 1 of JP’601 (wt%)
within range

C
0.03-0.08
0.05
0.05
Si
0.1-0.6
0.15
0.15
Mn
1.6-2.6
2.05
2.05
P
0.005-0.03
0.01
0.01
S
0.01 or less
0.001
0.001
Al
0.05 or less
0.030
0.030
Cr
0.4-2.0
0.4
0.4
Ti
0.01-0.1
0.079
0.079
Nb
0.005-0.1
0.035
0.035
B
0.0005-0.005
0.0010
0.0010
N
0.001-0.01
0.0035
0.0035
Fe
Balance
Balance
Balance
Microstructure (area %)
F + BF: 30-70

M: 5 or less


M: 4


M: 4

From claim 3 (wt%)
From #5 in table 1 of JP’601 (wt%)

At least one as tramp element
Cu, Ni, Mo, Sn, and Pb: total: 0.2 or less
Mo: 0.15
Mo: 0.15

From claim 4


Ceq
C+Si/30+Mn/20+2P+3S
0.10-0.24
About 0.18
About 0.18


Table B
Element
From instant Claim 1 (wt%) 
From US’968 (wt%)
overlapping range

C
0.03-0.08
0.05-0.30
0.05-0.08
Si
0.1-0.6
0.03-1.0
0.1-0.6
Mn
1.6-2.6
1.5-3.5
1.6-2.6
P
0.005-0.03
0.02 or less
0.005-0.02
S
0.01 or less
0.005 or less
0.005 or less
Al
0.05 or less
0.150 or less
0.05 or less
Cr
0.4-2.0
0.02-1 
0.4-1.0
Ti
0.01-0.1
0.005-0.2
0.01-0.1
Nb
0.005-0.1
0.003-0.2
0.005-0.1
B
0.0005-0.005
0.0005-0.040
0.0005-0.005
N
0.001-0.01
0.02 or less
0.001-0.01
Fe
Balance
Balance
Balance


Regarding claim 7, JP’601 provides example having thickness 2.6 mm after hot-rolling (par.[0058] of JP’601), which is within the claimed thickness range.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’601 in view of US’968, and further in view of Hara et al (US-PG-pub 2004/0031544 A, thereafter PG’544).


Element
From instant Claim 1 (wt%) 
From #E in table 1 of PG’544 (wt%)
within range

C
0.03-0.08
0.05
0.05
Si
0.1-0.6
0.10
0.10
Mn
1.6-2.6
1.96
1.96
P
0.005-0.03
0.004
0.004
S
0.01 or less
0.0010
0.001
Al
0.05 or less
0.020
0.020

0.4-2.0
0.60
0.6
Ti
0.01-0.1
0.005
0.005
Nb
0.005-0.1
0.009
0.009
B
0.0005-0.005
0.0010
0.0010
N
0.001-0.01
0.0015
0.0015
Fe
Balance
Balance
Balance

From claim 2
Calculated form N=0.0015
Within or close to 
Equation 1
3.4N ≤ Ti ≤ 3.4N+0.05
0.005-0.055 
About 0.005
About 0.005
Equation 2
6.6N-0.02 ≤ Nb ≤ 6.6N
-0.0101 to 0.0099
About 0.009
About 0.009
Equation 3
0.8N-0.0035 ≤ B ≤ 0.8N
-0.0023 to 0.0012
About 0.001
About 0.001

From claim 5
From #E in table 3 of PG’544 (wt%)

Average short-axis length
1-5 m
Average size of grain diameter: 4.6 m
4.6 m


Regarding claim 9, US’968 provides examples having TS and hole expansion ratio (table 5 of US’968), which meets the claimed properties in the instant claim. 
Notes: Tada et al (US-PG-pub 2017/0051376 A12, is recoded as reference only.

Response to Arguments
Applicant's arguments filed on 1/19/2022 with respect to Claims 1-4, 7, and 9  have been fully considered but they are not persuasive. Regarding the Applicant’s arguments related to the amended features in the instant claims, the Examiner’s position has stated as above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734